Citation Nr: 1700997	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  07-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The deceased Veteran had active service from June 1980 to June 1984 and from November 1988 to April 1993.  The Veteran died in August 2002.  The appellant (claimant) is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board initially denied the claim on appeal in a February 2014 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 25, 2016 Memorandum Decision, the Court held that the issue of entitlement to nonservice-connected death pension benefits had been abandoned, but set aside the Board's February 2014 decision as to entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.  That appeal therefore returns to the Board for appellate review.  

In the May 2008 substantive appeal, the appellant requested a Board hearing to be held at the local RO (Travel Board hearing).  In February 2009, the Board remanded the appeal to provide the appellant with the requested hearing.  In a written statement received March 2012, the appellant subsequently withdrew the hearing request.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2016).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The cause of death listed on the Veteran's death certificate is respiratory failure due to brain stem anoxia due to status epilepticus, etiology unknown.  The May 2016 Memorandum Decision noted that the appellant should be provided with a medical opinion because the Veteran had sinus problems in service and he experienced symptoms associated with sinusitis and mastoid disease until his death, with current diagnoses of sinusitis and mastoid disease at the time of his death.  The Court noted that the Board in its February 2014 denial referenced the appellant's contention that a November 2007 'ENT' journal showed a case study and reported that cerebral complications of ear and mastoid disease can cause migraines, headaches, and seizures.  The Court noted that the Board; however, did not cite any evidence that sinusitis and mastoid disease did not cause or contribute substantially or materially to the respiratory failure, brain anoxia, or status epilepticus.  Therefore, upon remand, a medical opinion should be provided that addresses the Veteran's in-service sinus symptoms. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and ask her to provide a copy of the November 2007 'ENT' journal showing a case study and reporting that cerebral complications of ear and mastoid disease can cause migraines, headaches, and seizures.   

2.  Obtain a medical opinion to determine the nature and etiology of the deceased Veteran's cause of death.  The clinician should review the electronic records on Virtual VA and VBMS and should note that review in the examination report.

Upon review of the claims file, the clinician should provide an opinion as to whether the Veteran's documented cause of death listed as respiratory failure due to brain stem anoxia due to status epilepticus, etiology unknown is at least as likely as not (a 50 percent or higher degree of probability) etiologically related to the Veteran's service, specifically including his documented in-service sinus problems.

In providing this opinion, the examiner should specifically discuss the appellant's contentions that the Veteran's cause of death was related to his in-service sinus problems, and the appellant's credible statements that she read a November 2007 'ENT' journal which showed a case study and reported that cerebral complications of ear and mastoid disease can cause migraines, headaches, and seizures.  

If the clinician feels that the requested opinion cannot be rendered without resorting to speculation, the clinician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

The clinician is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  After completing the above action and any other development as may be indicated, readjudicated the claim for service connection for the cause of the Veteran's death, including the additional information the appellant supplied which she indicated she wished to have reviewed by the AOJ.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

